Citation Nr: 0018960	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-07 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 until 
February 1971.

In November 1983, the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) denied the veteran's claim 
for service connection for a psychiatric disorder-to include 
PTSD-and that decision became final and binding on him.  
Thereafter, in September 1986 and May 1993, the VA regional 
office (RO) denied his petitions to reopen the claim.  The 
current appeal arises from a May 1994 decision of the 
Pittsburgh, Pennsylvania, RO that declined to reopen the 
claim.  Subsequent thereto, in a decision dated in January 
1997, the Board found that new and material evidence had been 
presented to reopen the claim and remanded the case to the RO 
for further evidentiary and procedural development.  After 
completing the development requested, the RO continued to 
deny service connection and returned the case to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The veteran has been given a diagnosis of PTSD, and the 
record contains medical evidence which tends to link current 
symptomatology to claimed in-service stressors.

2.  The veteran has not been determined to have engaged in 
combat with the enemy or have any direct combat 
participation.

3.  The veteran's traumatic stressors in service are not 
supported by credible evidence and his descriptions of 
stressor events in Vietnam are unable to be substantially 
verified.

4.  The current clinical findings of PTSD are based on the 
veteran's unverified account of stressors, which is 
insufficient to support the diagnosis.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.1, 3.2, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service administrative records reflect that the veteran 
served in the United States Marines and was discharged from 
active duty at the rank of sergeant.  He was shown to have 
had duty in Vietnam between September 1969 and September 1970 
with a military occupational specialty of aviation ordinance 
man.  He received medals and citations which included the 
Vietnam Service Medal with one star, the Vietnam Campaign 
Medal with device, and the Republic of Vietnam Cross of 
Gallantry with Palm, and served in counterinsurgency 
operations at DaNang, Republic of Vietnam.  

The veteran asserts that he developed PTSD as a result of 
stressful events he experienced while serving in the Republic 
of Vietnam for which service connection should now be granted 
by the Board.  

As an initial matter, the Board finds that the veteran's 
claim is well grounded.  He has been given a diagnosis of 
PTSD, and the record contains medical evidence which tends to 
link current symptomatology to claimed in-service stressors.  
See 38 U.S.C.A. § 5107(a) (West 1991); Cohen v. Brown, 10 
Vet. App. 128, 136-37 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 99 (1993).

The Board further finds that the duty to assist has been 
fulfilled.  The veteran has had the benefit of a thorough and 
comprehensive VA examination, and his private physician also 
has presented extensive clinical evidence in this regard.  
Moreover, there is no suggestion in the current record that 
additional documentary evidence needs to be procured.  The 
Board is persuaded that all of the evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  Service connection 
is also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  The Court 
of Appeals for Veterans Claims (Court) has held that it is 
the distressing event, rather than the mere presence in a 
"combat zone" which constitutes a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 99 (1993).  In Moreau v. Brown, 9 
Vet. App. 389, 394- 95 (1996), the Court set forth the 
analytical framework for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support a diagnosis of PTSD, that is; (1) whether the 
evidence demonstrates that stressful events occurred and (2) 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.

The Court's analysis holds that if there was a stressful 
event in service, the RO or the Board must determine whether 
the stressful event or events was of sufficient gravity to 
support a diagnosis of PTSD under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  In West 
v. Brown, 7 Vet. App. 70 (1994), the Court held that the 
sufficiency of the stressor is a medical determination.  
Adjudicators may not render a determination on this point in 
absence of independent medical evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Evidence

The service medical records reflect no treatment for 
psychiatric complaints or symptoms.  The veteran's 
psychiatric status was evaluated as normal upon examination 
in January 1971 for release from active duty.  

The post-service record reflects that a private physician, J. 
Stephen Carter, M.D., wrote in June 1978 that the veteran had 
been a patient since 1973 and had been diagnosed as a 
schizophrenic, paranoid type.  It was reported that he had 
had inpatient hospitalizations on two occasions in 1975.  A 
history of emotional difficulties dating from the late teens 
to early twenties was noted.  It was felt, however, that 
perhaps much of the appellant's symptomatology had begun in 
service.

The veteran wrote a statement dated in December 1981 that his 
life had been in disorder since the Vietnam conflict, and 
that he could not hold a steady job or continue his martial 
relationship because of mental illness.  He related that his 
problems had begun a year after returning from Vietnam and 
that he could feel himself slipping with every passing month.  
In January 1982, the appellant stated that his psychiatric 
illness stemmed from military duty, including Vietnam.  He 
related that the Marine Corps was very hard on his 
psychological person, to include boot camp and Vietnam.  He 
said that he was decorated for service in Vietnam but that 
the pressure was "terrific," noting that most of the 
personnel were on drugs and made plans to kill him because he 
made them work.  He said that he could trust no one but his 
family since service.  

An undated VA medical certificate noted that the veteran had 
been treated intermittently since 1973, and was most recently 
hospitalized in November 1981 for symptoms diagnosed as 
schizophrenia, paranoid type.  It was reported that the 
recent admission had been preceded by his becoming upset, the 
development of paranoid ideation, throwing his wife and son 
out of the house and thoughts that he was receiving special 
messages from God.  Cogentin was prescribed.  

The veteran's private physician, Dr. Carter, reiterated in 
March 1982 that the veteran's emotional problems had actually 
begun in his late teens and early twenties and that much of 
his illness had developed while in the military followed by a 
course of many exacerbations and remissions.  It was reported 
that his diagnosis was schizophrenia, paranoid type, with 
symptoms which had included ideas of reference, delusions, 
and extreme anxiety requiring hospitalizations to control his 
psychosis.  It was added that the veteran had managed to 
finish college, but had been unable to hold a job for any 
significant period of time in his chosen profession as an 
accountant because of his difficulties relating to people and 
his marked suspiciousness.  

The veteran wrote a detailed statement to the RO which was 
received in August 1982 and elaborated upon the origins of 
his psychiatric disease.  He related that it was his opinion 
that his nervous disorder was caused by the time he spent in 
the Marines, especially the year he spent in Vietnam.  He 
stated that life was unbearable for him at that time, and was 
not conducive to mental health because he spent four years 
detached from civilian life and had severe readjustment 
difficulties upon discharge.  The appellant indicated that he 
began to loose his self identity and faith in himself as a 
human being, noting that he was turned into an "animal not 
capable of functioning in modern society."  He said that 
there were men of all backgrounds and attitudes in the 
military, and indicated that it was his duty to supervise 
them to get them to do their jobs.  He indicated that many of 
the recruits resented his rank, and had a loathsome outlook 
on their obligation to their country.  He felt that at least 
90 percent of the men under him wanted to kill him, or cause 
him physical harm.  The veteran said that he subsequently 
began to distrust all individuals who were under him, and was 
"forever on the outlook for a beating during the night or an 
accident to hapen[sic] when I was unaware."  

The appellant stated that during his time in Vietnam, he 
feared many close calls from his own men.  He said their job 
was to pre-load munitions for airborne delivery from A-6 
aircraft, and that since this was a very laborious task, only 
the "no-accounts" would be assigned to his supervision.  He 
related that they would go behind the revetment and smoke 
marijuana, and return high on drugs "acting like zombies" 
and drag 500 pound bombs over the concrete.  The appellant 
stated that on one occasion, several conspired to pin him 
against the revetment wall so that they could be "rid of the 
aspiring Corporal who was only trying to do his job."  He 
said that he had to be on guard not only for rocket attacks, 
but for his own men.

The veteran said that he would often have new soldiers to 
train and felt remorse and survivor's guilt at the tasks they 
were asked to perform.  The appellant indicated that he had 
difficulty coping with what he was indirectly involved in, to 
include bombing the Ho Chi Minh trail by U.S. aircraft, and 
killing communists because of indoctrination.  He said that 
he came home to anti-war riots and a public which had no 
belief in the Vietnam War.  

The veteran also indicated that death was all around, and 
that at the end of the runway at DaNang Airbase there was a 
mortuary with hundreds of coffins stacked against each other.  
He said that some of the destruction he encountered was when 
he saw an A-1 aircraft taking off carrying a 1000 pound bomb 
which lost engine power and crashed into the lake.  It was 
noted that there was a large explosion and the pilot was 
killed.  He said that he saw a Navy weather plane which had 
lost power attempting to land when it flipped over and plowed 
into the revetment killing 14 men.  The appellant related 
that a man in the next squadron killed himself because he 
received a "Dear John" letter, and that there was a Marine 
A-4 pilot who was shot at over the North resulting in one 
side of his face shattered and blood everywhere.  He noted 
that there was an A-6 aircraft that never came back.  The 
veteran said that all those encounters with death and his 
paranoid fear caused his present mental illness, and that he 
had no doubt that if he had not served in the armed forces, 
he would not have had his terrible disease.  

The veteran presented testimony upon personal hearing on 
appeal in October 1982 to the effect that when he went to 
sleep, he woke up thinking he was in Vietnam and that 
somebody was trying to kill him.  He again noted that he felt 
that men in his unit wanted to kill him because he was the 
sergeant, and had to get them to do their job.  The 
appellant's wife testified that when he came back from 
service, he was afraid to sleep at night and said that if he 
fell asleep he would die.  She said that the veteran would 
not socialize or go out around many people because he was so 
paranoid.  She stated that he became physically abusive with 
her and their son and began drinking heavily.  The veteran 
related that he still had relapses when he would go into a 
nervous state, and couldn't focus on anything and saw colors.  
He said that he had a complete paranoid feeling in head which 
would stay with him until he woke up the next day.  He noted 
that he had been prescribed Thorazine, Stelazine and Cogentin 
at various times for his symptoms, and indicated that he did 
not have such problems before he went to Vietnam.  

The veteran was afforded a VA psychiatric examination in 
January 1983 where it was noted that his records were 
available indicating a diagnosis of schizophrenia, paranoid 
type.  The appellant was reported to have stated that he was 
subject to relapses and described states where he would shake 
his arms and legs, felt uncoordinated, had paranoid feelings 
in his head and had a foreboding of disaster. Following 
background history and mental status examination, a diagnosis 
of schizophrenia, paranoid type, in fair to partial remission 
was rendered. 

Dr. Carter wrote in August 1986 that the veteran continued in 
treatment for symptoms of paranoid schizophrenia which were 
felt to have been exacerbated by the stress of military 
service.  Subsequently received were extensive private 
clinical records dated between 1975 and 1992 showing that the 
veteran was hospitalized on multiple occasions and received 
ongoing outpatient treatment and medication management 
primarily for paranoid schizophrenia, but was also treated 
for other disorders that included a dysthymic disorder, 
alcohol abuse, acute and chronic alcoholism, and an 
adjustment disorder with depressed mood.

The veteran underwent a VA examination for compensation and 
pension purposes in March 1993 requesting re-evaluation for 
PTSD.  The appellant provided a brief military history, to 
include his fear that he felt the recruits under him were out 
to retaliate against him.  He reportedly stated that in 
December 1969 he was put in charge of line crews as a 
supervisor, and that it was in this context that he related 
his military stressors.  He noted that a bomber never came 
back to base and that crews painted bombs in Easter egg 
colors before their April missions.  He said that he 
witnessed a pilot crash land and his plane explode while 
ground crew workers laughed in apparent glee.  It was 
indicated that he related a number of other experiences of 
witnessing the death of comrades and being a trainer of 
bombing missions.  

The veteran's medical history of treatment for paranoid 
schizophrenia was noted, as well as his personal and social 
background indicating that he had remarried his wife after 
their divorce.  It was reported that he had abused multiple 
drugs, and that his last employment had been in 1981 as a 
sales manager.  It was indicated that he could not continue 
in that job or previous ones because his paranoia or 
schizophrenia symptoms would resurface.  

Upon mental status examination, the veteran was observed to 
have a somewhat nervous demeanor, but was without florid, 
paranoid or interpersonal distrust.  He denied being 
depressed at that time, but related feeling predominantly 
suspicious in an unremitting fashion.  It was noted that he 
felt that this state of affairs had improved, but that he was 
never fully comfortable, and felt on guard 24 hours a day.  
He was reported to have stated that he trusted no one except 
his wife, and felt that people tried to manipulate him like a 
puppet, and did not want him to get ahead in life.  It was 
noted that he projected a great deal of pride in his military 
service, but indicated a credible despondency about having 
been a killer.  The veteran denied insomnia.  He endorsed 
suicidal ideation with feelings of purposelessness, but 
without any known history of suicidal attempts or any present 
intention.  It was noted that he felt anger at times but had 
no assaultive ideation at present although he had been so 
with his family in the past.  It was reported that he had had 
arrests for driving while intoxicated.  

It was the examiner's opinion that the veteran's thought 
processes were in reasonable control on current examination, 
but that on interview, it was clear that paranoid ideation 
continued to persist unabated.  It was reported that he was 
not having any hallucinations at that time but that delusions 
persisted.  The veteran complained of trouble with attention 
and concentration but indicated that his tertiary memory was 
improving.  Abstraction and conventional social judgments 
were considered to be excellent.  The examiner noted with 
regard to specific symptoms of PTSD that the veteran, if 
reporting accurately, had indicated several experiences of 
events that were outside the range of usual human experiences  
that would be markedly distressing to almost anyone.  It was 
related that he had reported traumatic events which were re-
experienced in nightmares and intrusive daytime recollections 
which were distressing to him.  It was noted that the 
appellant endorsed hyperstartle response to innocuous 
stimuli, and that there was some suggestion of persistent 
avoidance of stimuli associated with the trauma in his report 
of trouble with tertiary memory abilities, diminished 
interest in activities and his stated hopelessness about his 
future.  It was felt that symptoms of increased arousal 
included difficulty concentrating, occasional anger 
outbursts, hypervigilance and an exaggerated startle 
response.  The examiner concluded that the data presented 
support for both the known primary diagnoses of paranoid 
schizophrenia and serious alcoholism, but that it also raised 
legitimate questions about the presence of PTSD.  It was 
noted that what detracted from a definitive diagnosis of PTSD 
was the unclear presence of the persistent avoidance of 
stimuli associated with the trauma, since the symptoms he 
endorsed in that category were also often seen in the 
behavior and demeanor of individuals with known paranoid 
states.  Diagnostic impressions of schizophrenia, chronic 
paranoid type, history of alcohol dependence and PTSD, 
chronic, moderate, (provisional) were rendered on Axis I.

The veteran's private psychiatric, Dr. Carter, submitted a 
clinical report dated in February 1994 reiterating that he 
had been treating the appellant since 1975 for paranoid 
schizophrenia, and that it was his belief that military 
service, particularly duty in Vietnam, had exacerbated his 
illness.  Dr. Carter wrote again in March 1995 that the 
purpose of the current letter was to support the veteran's 
claim for PTSD, and stated that he had had the disorder since 
returning from Vietnam.  Dr. Carter presented a list of 
symptoms which he stated were classically associated with 
PTSD, including recurrent and intrusive memories of the 
events that had caused the veteran to be anxious, leading to 
many panic attacks, and reliving of those experiences, 
frequently in terms of flashbacks and memories of the fears.  

Pursuant to a Board remand in January 1997, the veteran was 
requested to provide a more detailed statement of his claimed 
stressors in Vietnam-to include dates, times, locations, 
unit assignments and names of others who were involved.  
And it was requested that the information he provided be 
submitted to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  The USASCRUR is a resource used by 
VA to verify alleged stressors; it was previously known as 
the U.S. Army and Joint Services Environmental Support Group 
(ESG).

A statement was received from the veteran in January 1998 in 
which he outlined a number of traumatic incidents during his 
military service.  He stated that on his first airplane ride, 
as he and other recruits boarded an aircraft to take them to 
their destination, one of the engines caught fire and the 
pilot aborted take-off.  He said that the plane was stranded 
on the runway and the passengers had to bale out on rubber 
sheets onto the ground.  The veteran stated that this was the 
initial experience that caused fear for his life and being 
around airplanes.  

The appellant noted that at the end of a runway at the DaNang 
Airbase, there was an Army mortuary complete with silver 
caskets stacked on pallets where Marine and Army helicopters 
delivered green bodybags on a 24 hour basis.  He indicated 
that this was a constant reminder of the vulnerability of 
being killed in action.

The veteran reported that, throughout his tour of duty in 
Vietnam, there was the danger of being shelled by rockets 
fired from remote hillsides using time delay devices, and 
stated that on one occasion he witnessed an A6 aircraft being 
chased by mortar shells as it was taxiing back to their 
squadron.  He reiterated his account of an ARVN pilot taking 
off and being killed in an explosion when his engines failed.  
The appellant related that he was involved in an unsafe 
situation when a bomb almost went off due to the carelessness 
of an ordinance officer.  He said that while riding in a 
truck one day, he and other servicemembers encountered the 
broken fuselage of a Navy aircraft which was being patrolled 
by Air Force and Marine military police who were confiscating 
film from military personnel who had photographed the debris 
of the crash.  He stated that they were later told that 
14 crewman had been killed in the crash.  

The veteran related that an event that regularly recurred in 
his dreams was an incident in Vietnam when an aircraft taxied 
into the fuel docks which contained two pilots, one of whom 
had been shot and had one side of his face missing.  Other 
stressful events enumerated included being chased by mortar 
fire, the suicide of a Marine staff sergeant after getting a 
"Dear John" letter, an aircraft which did not return from 
its mission, and being a witness to daily emergency landings, 
aborted takeoffs, and landing of disabled aircraft.  

A response dated in November 1998 was received from the 
USASCRUR indicating that the information received with 
respect the veteran's stated stressors was insufficient for 
the purpose of conducting any meaningful research due to the 
lack of specific combat incidents as recalled by the veteran.  

The January 1997 Board remand also directed that the veteran 
undergo VA psychological and psychiatric examinations (the 
latter by a panel of at least two psychiatrists).  The record 
reflects that psychological testing was initially 
administered in June 1999 whereupon a comprehensive 
background history was obtained.  It was noted that the 
veteran's claims folder was available and reviewed in detail 
prior to the evaluation.  Diagnostic impression following 
testing were schizophrenia, chronic paranoid type, and 
alcohol dependence, in remission.  The examiner noted in 
summary that the results of the current psychological testing 
and examination suggested that the veteran did not meet the 
symptom criteria for a diagnosis of PTSD at that time.  It 
was indicated that in addition to not reporting significant 
PTSD symptomatology in the form of intrusive recollections, 
nightmares, or autonomic arousal symptomatology, the veteran 
also obtained a score on the Mississippi Scale which was not 
consistent with a diagnosis of clinical PTSD.  It was 
determined that the results of psychological testing in 
general were remarkably consistent, indicating significant 
problems with interpersonal sensitivity, suspiciousness, 
paranoid ideation and social avoidance all compatible with 
the diagnosis of paranoid schizophrenia.  It was noted that 
it was significant that the veteran was presently maintained 
on antipsychotic medication for paranoid schizophrenia, and 
had been for several years, which was working reasonably 
well.  

Upon ensuing VA psychiatric examination in July 1999, social, 
clinical, occupational, and military history were recited in 
detail.  Stressors as previously recounted by the veteran 
were reiterated.  Following mental status examination, 
diagnostic impressions of chronic paranoid schizophrenia and 
alcohol dependence in remission were rendered.  The examiners 
commented that in response to the question as to whether the 
veteran had PTSD, the answer was that while he had some 
symptoms indicating anxiety, he did not meet the full 
criteria for PTSD.  It was noted that in particular, there 
were no avoidant symptoms, and that in point of fact, he 
actually went to aircraft shows.  It was noted that the 
veteran denied nightmares and recurrent intrusive thoughts as 
well as flashbacks,  It was indicated that he did sometimes 
find himself reminded of Vietnam when hearing helicopters or 
smelling diesel fuel, but that he denied full flashback 
experiences, as well as amnestic or dissociative episode.  

The examiners added that while the veteran's experiences in 
Vietnam may have been stressful, they did not appear to be of 
the severity associated with PTSD.  It was noted that in all 
of the accidents he witnessed, he did not actually see the 
victims, nor was he immediately present in the rescue or 
recovery.  In conclusion, it was found that the veteran 
clearly suffered from and was disabled by chronic paranoid 
schizophrenia, and that while he had some symptoms consistent 
with PTSD, he that not meet the criteria for that diagnosis.  

Dr. Carter wrote in August 1999 that the veteran had been re-
evaluated by him in August 1999 and was found to have met the 
diagnostic criteria for PTSD in that he was in active combat 
under fire, thereby experiencing, witnessing or confronting 
an event or events that involved actual or threatened death, 
with responses involving intense fear, helplessness or horror 
culminating in an intense fear and fear of dying.  Dr. Carter 
continued to outline the diagnostic criteria for the 
diagnosis of PTSD and indicated how the veteran met the 
established guidelines in each instance.  It was noted, 
however, that the veteran did not have nightmares, or act or 
felt that the traumatic events were recurring.  It was added 
that he isolated himself from people, had chronic and 
repeated difficulty with working because of such disability,  
and that this had also interfered in his relationship with 
his wife and son.  Dr. Carter concluded that the appellant 
adequately met the criteria for PTSD, and that while it was 
true that he also had chronic paranoid schizophrenia, it was 
very possible, and in fact, not uncommon, to have two or more 
problems co-existing, but coming from different etiologies 
with some overlap.  

Analysis

In deciding whether the veteran has PTSD, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  That responsibility is 
particularly difficult when medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

With regard to the medical evidence, a diagnosis or opinion 
by a medical professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is to be given little to no weight.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In sum, the 
weight to be accorded the evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.  

The evidence of record does show that the veteran was 
rendered a provisional diagnosis of PTSD after a VA 
psychiatric examination in March 1993.  His private 
psychiatrist, Dr. Carter, also stated in correspondence dated 
in March 1995 and August 1999 that the appellant adequately 
met the criteria for a diagnosis of PTSD.  The Board must now 
determine through recognized military citations or other 
supportive evidence whether the veteran was engaged in combat 
with the enemy, and whether the stressors he claims resulted 
in PTSD are related to such combat.  As noted previously, a 
claimant's assertions that he engaged in combat with the 
enemy are not sufficient, by themselves, to establish this as 
fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
engaged in such combat.

The Board notes that the appellant's service personnel 
records do not reflect any awards or decorations denoting 
direct combat participation, per se, such as a Combat Action 
Ribbon (CIB) or Purple Heart.  He is shown to have received 
the Vietnam Cross of Gallantry, but this citation does not 
necessarily denote actual combat participation with respect 
to the "similar combat situation" provision of 38 C.F.R. 
§ 3.304(f).  See also VAOPGCPREC 12-99 (October 18, 1999).  
The veteran has not stated at any time that he was shot at 
directly by the enemy, or that he participated in any 
exchange of firepower.  Additionally, there is no documentary 
evidence indicating that as an aviation ordinance man or 
crew supervisor he was ever in any combat aspect of an 
operation or campaign.  Consequently, the Board concludes 
that the veteran did not engage in combat with the enemy.

Since the Board has determined the veteran did not engage in 
combat with the enemy, it must determine whether the 
stressors he now claims are independently corroborated 
sufficiently by service records or other sources to establish 
the occurrence of the claimed stressful events.  However, the 
Court has held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's statement 
in and of itself cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  In this case, the veteran has 
alleged that he witnessed the crash and explosion of an 
aircraft which had taken off which killed the pilot, the near 
explosion of a bomb in his proximity, being told of the 
deaths of 14 crewmembers in a plane, seeing a pilot fly in 
with a severely injured face, a suicide in his unit and his 
knowledge of a mortuary on the premises.  He has indicated 
that he was generally exposed to rocket and mortar fire while 
stationed at the DaNang airbase in Vietnam.  However, the 
information that he has provided regarding his alleged in-
service stressors has proven unverifiable by the USASCRUR, 
and he has furnished no additional evidence in order to 
perform a more detailed search.  Despite the VA's request to 
provide more detailed information, his statements regarding 
the alleged stressful events and details, such as the dates, 
times, places are vague.  The service records do not 
corroborate the veteran's statements, and he has not supplied 
the necessary detail to verify that any stressful events took 
place.  If the veteran does not provide sufficient 
information concerning his alleged stressors, such as 
specific dates and places where they occurred, there simply 
is no objective means of corroborating or even attempting to 
verify them.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  

The Board points out that that the veteran's private 
psychiatrist, Dr. Carter, indicated as far back as 1978 that 
the appellant's emotional difficulties may have preceded 
service.  While Dr. Carter now states that the veteran's PTSD 
dates back to service in Vietnam, the post-service record is 
replete with clinical documentation showing only that the 
veteran was afforded continuing treatment with antipsychotic 
medication for paranoid schizophrenia beginning in 1973, as 
well as substance abuse and alcoholism.  As well, the 
veteran's early statements in the record dating from l984 
clearly focus on his perceptions of insubordination, sloth 
and harmful intent of the recruits he supervised during 
service, and reflect a distinct paranoid content which is 
corroborated by the extensive private clinical records during 
that time frame.  The Board observes that the veteran did 
indeed mention some distressing experiences in his proximity 
while in Vietnam.  However, it appears that such incidents 
were referred to in a more-or-less peripheral manner, and 
that the real problem he perceived as the catalyst for his 
psychiatric disease was the harmful and hidden motives of the 
men he was supervising.  The record reflects that Dr. Carter 
treated him from 1975, and did not deviate from the diagnosis 
of paranoid schizophrenia until some 20 years later.  It 
appears that the diagnosis of PTSD rendered by him in 1995 
was based on the veteran's own history of combat stressors, 
and not on any independent corroborative source.  Therefore, 
the Board finds that Dr. Carter's assessments with respect to 
the diagnosis of PTSD is entitled to much less evidentiary 
weight.

The Board also notes that, while the VA examiner in March 
1993 tentatively identified some of the veteran's symptoms as 
indicative of PTSD, it was clearly pointed out nonetheless 
that what detracted from a "definitive" diagnosis of that 
disorder (as opposed to only a "provisional" diagnosis) was 
the unclear presence of the persistent avoidance of stimuli 
associated with the trauma, particularly since the symptoms 
he had endorsed in that category were also often seen in the 
behavior and demeanor of individuals with know paranoid 
states.  The examiner also indicated that his provisional 
diagnosis was based largely, if not entirely, on the 
veteran's own personal statements (i.e., the history that he 
recounted, himself), and that the provisional diagnosis 
therefore was only valid if he was "reporting accurately"-
which, for the reasons discussed above, remains uncertain 
since his stressors are currently unverifiable.

The record further reflects that when the veteran underwent 
VA psychological evaluation and testing in June 1999, as well 
as psychiatric evaluation in July 1999, the reports of such 
were based on a thorough review of all the preceding clinical 
records as well as his own history, and an attempt to 
objectively verify his stressors.  The Board points out that 
the psychological testing definitively discounted a diagnosis 
of PTSD and found, instead, that the veteran's profile was 
most prominent for paranoia followed by schizophrenia.  Such 
findings were consistent with his decades-long treatment 
regimen.  Moreover, after the ensuing VA psychiatric 
examination, it was again concluded that the stressors 
reported did not appear to be of the severity associated with 
PTSD in that he did not actually see the victims or was 
engaged in any first-hand experience related thereto.  That 
finding is further corroborated by his earlier statements in 
the record as referred to previously.  It was determined that 
he did not meet the full criteria for a diagnosis of PTSD, 
and that he clearly suffered from chronic paranoid 
schizophrenia-a diagnosis that is overwhelmingly consistent 
with the record as a whole.

The Board thus finds that, although an etiological link 
between current psychiatric symptomatology and service in 
Vietnam has been found, particularly by Dr. Carter, that 
assessment, when considered along with other clinical 
evidence of record, does not persuasively establish a basis 
for a diagnosis of PTSD of service onset.  The diagnosis of 
PTSD that has been rendered in this case appears to have been 
premised on a fatally vague and unsubstantiated history of 
traumatic stressors in service-as reported by the veteran, 
himself-without any objective corroboration that he, in 
fact, had actually engaged in any combat situation with the 
enemy within the meaning of the applicable regulation and 
case law, as opposed to just being in a combat zone.  Zarycki 
at 99.  In light of the foregoing, the Board concludes that 
the preponderance of the evidence is against his claim for 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107(a); 
38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Service connection for PTSD is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

